TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 30, 2016



                                     NO. 03-15-00384-CV


                           Crystal Bingham Hernandez, Appellant

                                                  v.

                                    Tiffany Polley, Appellee




    APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
       REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 27, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the

case to the trial court for further proceedings. The appellee shall pay all costs relating to this

appeal, both in this Court and the court below.